i,

~ ai

 

 

Case 1:18-cv-10836-PGG Document 49 - (ROBTISMDN Page 1 of 5
. oyP Cs TR TOYS

il
UNITED STATES DISTRICT COURT

ek LR he EXdo ie i

oR ace

 

 

 

SOUTHERN DISTRICT OF NEW YORK fh IDoc#: os if :
Martin S. Gottesfeld, pro se, ee ee .
Plaintiff BATE P ee “0d :
- against - ivil “Now: 18-t¢v-10836-PGG
Hugh J. Hurwitz, et al. . : y

 

 

 

   

NOTICE OF FILING OF SWORN STATEMENT REGARDING COVER-UP OF

ISIS-INSPIRED MURDER AT FCI TERRE HAUTE CMU
Plaintiff Martin S. Gottesfeld (herein "plaintiff"),
pro se, hereby notifies The Honorable Court of his filing
accompanying sworn statement regarding the Federal Bureau
Prisons (FBOP) cover-up of an ISIS-inspired murder inside
communications management unit (CMU) at the Federal Correc
Institution (FCI) Terre Haute, Indiana.

The plaintiff has come to understand that the name of
murder victim is Robert David Neal and that he was approxi
years old at the time of his death last November.

The plaintiff has also come to understand that anothe
Mr.

Richard Warren, survived multiple stab wounds in the s

spree.

It is unclear to the plaintiff if the FBI has been ab
speak to Mr. Warren. | |
The plaintiff has come to understand that the alleged

Mr. Army soldier prior to conve

Rodney Hamrick, was a U.S.
Islam inside of the FCI Terre Haute CMU.
The plaintiff has also come to understand that the FC

Haute CMU unfortunately functions largely as a "radicalize

release program"

due to its sequestered nature and its con
_demographics.
The plaintiff has further come to understand that the

was not told that this murder occured inside the FCI Terre

- Page 1 of 2.

acting
of the
of

the

tional

the

mately 68

r victim,

ame
le to

killer,

rting to

I Terre
-and-

centrated

public

Haute

 
 

Case 1:18-cv-10836-PGG Document 49 Filed 05/13/19 Page 2of5

CMU, but rather was led to believe that it occured in general

population. The plaintiff does not lend credence to the FBOP's >o:1

dubious assertion that the FCI Terre Haute CMU is a "general-

population” unit.
The plaintiff also has heard what he considers to be «

accounts from multiple witnesses that there was a concerte¢

trredible

d and

organized effort by FBOP personnel, including Mr. Clint Swift and

the FBOP's "counter-terrorism unit," or "CTU," to cover-up,

Respectfully mailed (and filed in accordance with Houston v.

Lack, 487 U.S. 266 (1988)) on Monday, April 29th, 2019,

Nea b—

Martin S. Gottesfeld, pro se

 

Reg. No.: 12982-104
Federal Correctional Institution

P.O. Box 33

AB 30 0S
7,
pré 72 Wd C1 AVH SIOZ

Terre Haute, IN 47808
Houston u, Lode USPS Tredetag te AN ARS ORR HOTA AHH
CERTIFICATE OF SERVICE

 

 

I, Martin S. Gottesfeld, hereby certify that on Monday, April

29th, 2019, I mailed a copy of the foregoing documents to the

defendants as well as caused a copy to be delivered to the

government through its pre-screening of all of my mail to and from

any and all courts in the land.

Signed,

MV &

Martin S. Gottesfeld, pro se

 

Howston vi Lack USPS Tale AAA 9 QoL AGHG 176A O7EE 33

- Page 2 of 2 -

 
 

T.  Nerhn S-, GORSSHES eYosg gOS aba )

oF mowdedge) Wrocrcion ond byel coh? on tng ASH Soy Ayal, 24413
TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-

FROM: 12982104

TO: Brown, Benjamin; Camp, Frank; Fortin, Lori; Gosztola, Kevin; Gottesfeld, Dana; Green, Jeremy; Grim,
John; Mcbreen, Kelen; Newman, Alex; Petrovskaya, Elmira; Shaw, Carey M; Thornton, lan; Villa, Virginia
SUBJECT: URGENT: STATEMENT FRIDAY APRIL 26TH, 2019

DATE: 04/26/2019 09:00:18 PM

Hi Elmira, Kelen, Ryan, Frank, John, Kevin, Alex, Mitchell, Dana, Lori, lan, Ben, Jeremy, and Virginia, —

| am sending this message at approximately 8:59 P.M. on Friday, April 26th, 2019.

| hereby make the following statement available under the latest Creative Commons, share-alike, commerc

-derivatives, by-attribution license:

| believe that the Justice Department's Office of the Inspector General (OIG) needs to send agents to interv

staff here at the communications management unit (CMU) of the Federal Correctional Institution (FCl) Terr
because the BOP's CTU, which calls the shots in the facility, is covering up an ISIS-inspired murder which
November. I cannot name the victim for fear of retaliation from the BOP's CTU. But | would gladly discuss t
OIG.

The BOP's CTU also unlawfully interferes with legal filings to both federal and local courts as well as with a

privileged mail. Important documents should soon be docketed with The Honorable U.S. District Court for T
Colorado on case number 1:18-cv-02328 and in The Honorable U.S. District Court for The Southern Distric

case number 18-cv-10836-PGG. Should those documents fail to appear, then | would suspect foul play.
There is a former unit manager from the Terre Haute CMU named Clint Swift who | believe was a part of th
murder in November and for other blatant and corrupt obstructions of justice. | believe that agents from the
interview inmates and staff regarding their experiences with Mr. Swift.

in the wake of the murder last November, the FBI was blocked from conducting a full investigation. They w
conduct all of the interviews that should have been carried out due to unlawful interference by The Federal

(FBOP) and its CTU. Ironically, the FBOP's "counter-terrorism unit” appears to have covered for terrorists 4
otherwise would have exposed its own negligence and deliberate indifference in the run up to the attack as

conspiracy to obstruct justice in its wake. In addition to the one inmate who was killed, another was stabbe
survived. It is unclear to me if the FBI has ever spoken to the surviving victim.
The FC! Terre Haute CMU has its own distinct punishment zone, called a "special housing unit," or "SHU."

separate and different from the SHUs elsewhere in the vast prison complex which are used to punish other
SHU is physically located in the CMU itself. So, if one has never been inside the Terre Haute CMU, then th

inside the CMU's own, separate, and distinct SHU.
The FCI Terre Haute CMU SHU is located directly over a steam pipe. Inmates can (and have) cooked burri
that hot. Inmates are often unable to stand on the floor in the CMU's SHU.

1 ‘Reae,ApEs

Ryan; Kiriakou,

ial-use-permitted, no

iew inmates and
e Haute in Indiana
occurred here in
he matter with the

ittorney-client
he District of
t of New York on

ie cover up of the
DOu's OIG need to

ere not able to
Bureau of Prisons
ecause doing

well as its

d multiple times but

This SHU is
inmates. The CMU's
ey have never been

tos on the floor--it is

Additionally, the FCI Terre Haute CMU SHU is poorly ventilated. So there is no escape from the oppressive heat. During

inspections, the steam pipe is shut off, so that inspectors, like those from the American Correctional Assoc
currently auditing the facility, can look the other way. The ACA's former leader is himself currently serving 4
prison sentence for bribery, after bragging about himself as "the tallest hog at the trough." Yet, the ACA cot
stamping atrocity in America.

The drinking water in the FCI Terre Haute CMU SHU is contaminated and causes convulsive vomiting and
Unlike inmates placed in other SHUs, inmates placed in the Terre Haute CMU SHU are routinely denied ac
work despite imminent court deadlines, as well as access to writing implements, paper, and stamps, so th
the courts.

ation (ACA) who are
1 19+-year federal
ntinues rubber-

extreme diarrhea.
cess to their legal
t they cannot reach

 

These alleged conditions violate the 6th and 8th Amendment of the U.S. Constitution, as well as duly-ratified and binding

international humanitarian accords, such as The United Nations Convention Against Torture.

CMU inmates who are charged with inmate disciplinary infractions, as | have now been by FBOP employe

helping another inmate attempt serve process in a civil case against likely government agents who infiltrate
fund and siphoned money away from it, are denied true Due Process and found guilty no matter how clear
law and the evidence speak in their favor.

| was handed an unnumbered and rushed FBOP "incident report" dated more than a year ago, prior to eve
Terre Haute. It was issued by Mr. Blythe in blatant retaliation for the help | was prevented from providing to
needed (and still needs) to access the federal court in Colorado.

This impunity and lack of Due Process as well as access to the courts, means that current and former adm
Clint Swift can effectively intimidate and coerce inmates against.even trying to file with the courts or speak

Civil cases against the FBOP and the CMU have been dropped due to such coercive measures.

Again, | would welcome an opportunity to discuss these matters with The Office of The Inspector General,

Richard Blythe, for
d his legal defense
and irrefutably the

n my arrival at FCI
another inmate who

inistrators like Mr.
with investigators.

as well as the

 
Case 1:18-cv-10836-PGG Document 49 Filed 05/13/19 Page 4of5

TRULINCS: 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

opportunity to call witnesses before The Honorable U.S. District Court for The District of Colorado and The Honorable U.S.
District Court for The Southern District of New York.
--Martin "MartyG" Gottesfeld from a DOJ black-site prison

Si Numer pends on” pers,

OCG
Medi, Cotes.

 
© 12982-104<>
U & District Court
Pro Se Clerk
500 Pearl ST
NEW YORK, NY 14 0007
United States

=> UNITED STATES
POSTAL SERVICE

es

USPS TRACKING #

|

400 Jan. 2013
186-000-7948

Label
7690-

 

 
